DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/18/2021 has been entered and fully considered.
Claims 1-2, 6, 11, 14-15, and 18 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Applicant's arguments filed 10/18/2021 regarding the 101 rejection has been fully considered but they are not persuasive. 
	Applicant argues on pages [8-9] of the remarks filed 10/18/2021 that claim 1 “does not recite a mathematical concept, mental processes, or method for organizing human activity as set forth in MPEP §2106.04(a)(2). Claim 1 recites features which cannot practically be performed in the human mind and therefore does not recite a mental process (MPEP §2106.04(a)(2) III. A.)”.	The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. 	The claims are directed to a judicial exception of an abstract idea of certain methods of organizing human activities, not mental step as stated in the remarks on page [9]. Examiner would like to point out that the amended claim merely recite authenticating information for the pilot to confirm accurate information which are basic concepts of performing human mind activities for example, observation, evaluation, judgement, and opinion. One can provide judgment and evaluate the ***Examiner notes that to overcome the 101 rejection, Applicant can provide subject matter of controlling the aircraft once the authenticating aspect confirms the ATC voice communication is actually from the ATC.***
Applicant’s amendment to claims 1-2 and 11-12 has overcome the 102 rejection raised in the previous action; therefore the 102 rejection is hereby withdrawn.
Applicant’s amendment to claims 3-10 and 14-19 has overcome the 103 rejection raised in the previous action; therefore the 103 rejection is hereby withdrawn.
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 11, 14, and 18 are directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recite sending and receiving information and authenticating the information which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to sending and receiving information and authenticating the information without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-20 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
As per claims 1, 11, 14, and 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the ATC voice communication and the authentication data are received in separate transmissions; and authenticating the ATC voice communication using the authentication data to confirm to a pilot whether the ATC voice communication is actually from the ATC facility or a source spoofing or impersonating the ATC facility.
Claims 2-10 depend from claim 1, claims 12-13 depend from claim 11, claims 15-17 depend from claim 14, and 19-20 depend from claim 18 are therefore also allowable is the 101 rejection is overcame due to dependency. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2019/0371341 - Provide determination whether configuration of a reference voiceprint for a speech processing system of the vehicle is authorized based at least in part on performance data associated with the vehicle. In response to determining that configuration of the reference voiceprint is authorized, a first reference voiceprint based on the reference voice data can be stored and the speech processing system configured to authenticate input voice data for a first set of voice commands based on the reference voiceprint.	US 6,185,430 - Provide voice call group functionality in a satellite based air traffic control system.	US 9,124,580 - Provide a method and system to establish secure information exchange between aircraft at an airport.	USPGPub 2017/0103751 - Provide an aircraft report system that uses combined voice and customized instructions to trigger the sending of a report.	USPGPub 201/0155435 - Provide aircraft systems and methods for reducing and detecting read-back and hear-back errors.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662